Per Curiam.
The appellant, Patti A. Korbelik, applied to the district court *415for Fillmore County, Nebraska, for an order modifying a decree of dissolution of marriage insofar as the decree awarded the custody of two of the parties’ three minor children to the appellee, Gary L. Korbelik. Following a trial to the district court, the application was denied. We have reviewed the record de novo and determine that the order of the district court denying the application was not in error. The judgment is therefore affirmed.
Affirmed.